DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/29/2020 has been entered.

Response to Arguments
Applicant's arguments filed 9/29/2020 have been fully considered but they are not persuasive. In response to Applicant arguments that “Regarding claims 32-36, the UE is an apparatus. Therefore, there is sufficient support for the claims under 35 U.S.C. § 112, first paragraph”, the Examiner respectfully disagrees. The claimed apparatus is not required to be a UE and the apparatus of claim 32 encompasses an embodiment where the apparatus is a non-UE device.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 32-36 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 32, claim 32 has “the control signals indicates whether or not the packet includes data for the apparatus”. Applicant did not provide support for this limitation within the specification nor has the Examiner found support for this limitation within the specification. The best the Examiner found is in ¶ 26 of the published specification which recite “Each UE may monitor control signals and determine whether a particular packet includes any data for that UE”. In the Examiner’s view, the apparatus of claim 32 encompasses an embodiment where the apparatus is a non-UE device. Claims 33-36 fails to resolve the deficiency of claim 32 and are thus rejected under similar rationale.

Allowable Subject Matter
Claims 27-31 and 37-46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “circuitry configured to form pilot signals and control signals in a first symbol of a plurality of symbols in a packet, wherein information encoded in the control signals indicates whether or not the packet includes data for a user equipment; circuitry configured to exclude all pilot signals and control signals from at least another symbol of the plurality of symbols in the packet; and circuitry configured to transmit the packet” of claim 27, “forming pilot signals and control signals in a first symbol of a plurality of symbols in a packet, wherein information encoded in the control signals indicates whether or not the packet includes data for a user equipment; excluding all pilot signals and control signals from at least another symbol of the plurality of symbols in the packet; and transmitting the packet” of claim 37 and “receiving, by a user equipment, pilot signals and control signals in a first symbol of a plurality of symbols a packet, wherein information encoded in the control signals indicates whether or not the packet includes data for the user equipment; receiving, by the user equipment, data signals excluding all pilot signals and control signals from at least another symbol of the plurality of symbols in the packet; and decoding the packet” of claim 42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476